PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOENIG, RICHARD, DONALD
Application No. 16/034,842
Filed: 13 Jul 2018
For: ULTRATOE, VERSION III, ORTHOPEDIC TOE IMPLANT SYSTEM
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed April 20, 2021 and supplemented on May 25, 2021, to revive the above-identified application.  

The petition is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  No Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of June 25, 2019.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extension of time was pursuant to the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on September 26, 2019.  A Notice of Abandonment was mailed November 10, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  The instant petition lacks item(s) (1).  

With regards to item (1), the amendment to the claims submitted on October 24, 2019 are not in compliance with 37 CFR 1.121(c) which states;

(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
The amendment to the claims submitted on October 24, 2019 was not signed.  See 37 CFR 1.33(b) which states;
(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)